BY-LAWS* OF LIMITED TERM TAX-EXEMPT BOND OF AMERICA ARTICLE I. SHAREHOLDERS Section 1.01.Annual Meetings.Unless otherwise required by law, the Declaration of Trust as amended from time to time (the "Declaration") or by these By-Laws, the Trust shall not be required to hold an annual meeting of shareholders unless the Board of Trustees of the Trust (the "Board") determines to hold an annual meeting.If the Board makes such a determination, the annual meeting of shareholders shall be held at such date and time as may be designated from time to time by the Board for the election of trustees and the transaction of any business within the powers of the Trust.Any business of the Trust may be designated in the notice, except such business as is specifically required by statute or by the Declaration to be stated in the notice.Failure to hold an annual meeting at the designated time shall not, however, invalidate the existence of the Trust or affect otherwise valid acts of the Trust. Section 1.02.Special Meetings.At any time in the interval between annual meetings, special meetings of the shareholders may be called by the Chairman of the Board or the President or by a majority of the Board by vote at a meeting or in writing with or without a meeting, or, in writing by those shareholders holding 10% the outstanding shares of beneficial interest of the Trust. Section 1.03.Place of Meetings.Meetings of the shareholders for the election of trustees shall be held at such place either within or without the State of Massachusetts as shall be designated from time to time by the Board of Trustees and stated in the notice of the meeting.Meetings of shareholders for any other purpose may be held at such time and place, within or without the State of Massachusetts, as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 1.04.Notice of Meetings.Not less than ten days nor more than ninety days before the date of every shareholders' meeting, the Secretary shall give to each shareholder entitled to vote at such meeting, notice in writing or by electronic transmission stating the time and place of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, either by mail or by presenting it to the shareholder personally or by leaving it at the shareholder's residence or usual place of business or by transmitting it to the shareholder by an electronic transmission to any address or number of the shareholder at which the shareholder receives electronic transmissions. If mailed, such notice shall be deemed to be given when deposited in the United States mail addressed to the shareholder at his post office address as it appears on the records of the Trust, with postage thereon prepaid.
